It is my honour to represent my country, the Principality of Andorra, before the Assembly, which this year is celebrating its seventieth anniversary.
Over the past seven decades, we have listened to speakers talking from this very this rostrum, year after year, of peace, social justice and, more recently, of sustainable development. If we have talked about those themes for so long, perhaps that is because something has not been going as planned. Perhaps the
international community has not done well and has been unable to make sufficient progress in promoting the values that are part of the philosophy and charisma of the United Nations. Clearly, with the United Nations, the international community has made unprecedented progress. However, to recognize that not all has gone smoothly and that there is much room for improvement is the first step towards meeting present and future challenges in a realistic and effective manner.
The world has changed a great deal in the past 70 years. Seven decades ago, the international community came to an agreement to prevent a third world war that would have devastated the future of humankind. To prevent that, the major Powers were able to choose consensus and harmony over unilaterally imposing their own order, because solutions that are concerted, balanced and fair are much more lasting than those imposed through coercion or the unilateral use of power.
As we heard President Obama say a few days ago before the Assembly (see A/70/PV.13), no country can claim to solve the world’s problems unilaterally, and no country can remain isolated and think that the problems affecting the rest of the world will not affect it. A country as small as Andorra understands, perhaps better than others, the deeper meaning of those words.
Over the past 70 years, Andorra has made the transition from isolation to openness. Seven decades ago, our country was only beginning to overcome its cloistered past. For centuries Andorra was a reclusive country, surrounded by its mountains — both isolated
and protected by its environment. The construction of roads that connected us with the neighbouring regions of France and Spain were the way we overcame our isolation. Thanks to that geographical opening, various sectors developed in Andorra, such as tourism, trade and finance. That provided opportunities to the local population, as well as to the thousands of people from neighbouring countries who sought new opportunities in our country and who have helped enrich the Principality of Andorra and make it greater.
Andorra’s history is the history of its ongoing adaptation to its environment. It is also the history of continuous change. In the 1980s and 1990s, my country aligned its institutional systems to others. That too was a change and an opening. In my generation, our mission has been to open up and harmonize our economic system. Three years ago, we proposed and approved an economic law that removed restrictions on foreign investment and conferred full economic rights to foreign nationals starting on their first day of residency. In parallel with that, Andorra has opted for cooperation and transparency. We have approved a new fiscal model that is in line with others. We have made and will continue to make progress in exchanging tax information, and we have begun to build a network for double taxation agreements.
The world is changing, and Andorra must change with the world. We have chosen to become a more open, more competitive and more transparent country, because we are convinced that increasing economic ties among countries is a way to establish the foundations of a more cooperative, more just and more peaceful world. That was in fact the spirit that guided the construction of the European Union over the past 60 years.
Andorra is currently negotiating an Association Agreement with the European Union that establishes a stable horizon for opportunities and prosperity for our citizens. We do so in the same spirit of cooperation, healthy competition and transparency that we have brought to our economic reforms in recent years. Andorra needs broader horizons than those fixed by our mountains, and that will also happen through the European Union. To opt for a more interrelated and open world, with stronger economic, cultural and social ties among nations, is also to opt for peace and harmony. As President Obama said yesterday, the great challenges of our time, including economic ones, must be addressed jointly, and that is what we our trying to do in Andorra.
Andorra believes that after its first 70 years, the United Nations also should promote a process of reform. That is why we have supported the political declaration on suspending the right to the veto in the Security Council in cases of mass atrocities, an initiative that has been and is being promoted by the French Republic and the United Mexican States. It is important that France, as a permanent member of the Security Council, is part of that initiative.
Here, I would like to commend France’s initiative, as expressed on Monday through President Hollande (see A/70/PV.13). France could retain the major Powers’ right to the veto, but it understands that that right should be moderated under certain circumstances, because institutions are here to serve the values, and not the reverse. And international institutions should be at the service of people and the universal values of peace, solidarity and justice.
In extreme situations, when the survival of thousands of people is at stake, the international community cannot remain deadlocked. The balances that gave birth to the United Nations cannot be used to excuse deadlock in situations that are extreme for humankind. The citizens of this great global city that is the world demand solutions, and institutions must always be part of the solution, not part of the problem. That is why we must address the matter of Security Council reform. We must move the United Nations forward, adapt it to the changing times and reform it to improve it, without making radical changes yet in a resolute, effective way. We need to do that now, without waiting for another humanitarian crisis or a new stalemate to reveal our shortcomings and weaknesses.
In extreme situations such as that in Syria during recent years, the international community must be able to provide effective and fair responses. And, let us say clearly, so far we have been unable to do that. That creates an image of frustration and impotence that we should avoid. When there is a massacre, there is no middle ground: one is either part of the problem or one is part of the solution. The international community must always be part of the solution. The consequence of our failure to respond in time to the crisis in Syria is obvious every day on Europe’s borders, where thousands of refugees arrive in flight from massacres. This is not a migration phenomenon motivated by socioeconomic factors. What we are seeing is an exodus of people fleeing war and fleeing death. They are not seeking a better life; they are seeking simply to live.
2/45 15-29816

02/10/2015 A/70/PV.25
And that calls directly and bluntly to the very essence of the United Nations.
Andorra is committed and sensitive to the situation we are witnessing in Syria. That is why the Government that I have the honour to head has decided to join the effort to host refugees. Our country wants to be faithful to its tradition of hospitality and integration, and we want to be part of the solution — a balanced solution agreed in the European framework because, once again, global problems require global solutions. Andorra, from its modest position, will be part of that global solution. The desperate cry of refugees, wherever they may come from, calls us all. It is sad that the developed countries have taken longer to react than have those less favoured. As we heard on Monday from President Hollande, it is the least developed countries that have most quickly welcomed the refugees fleeing the war and the tyranny of the various conflicts that unfortunately affect many places on our planet.
Because we in the more developed countries have been slower to react, we must move decisively to enact reforms that guarantee that an atrocity such as that in Syria will not be repeated. Governments need to carry out forward-looking policies. In the international arena also, the best policy for promoting peace is clearly conflict prevention. Accordingly, Andorra commends the recent agreement between the United States and Iran on the nuclear issue, which shows that no matter how far apart positions may be, there is always room for cooperation and harmony.
The fact that we are a small country is not in any way incompatible with the fight against atrocities of war. In that connection, Andorra accepted the Kampala amendments, a text that defines the crime of aggression and establishes the conditions in which the International Criminal Court can exercise jurisdiction over such crimes so that they do not go unpunished.
Some years ago, in this very Hall, in speaking about the conflicts in Libya and Syria, we discussed whether effectiveness or justice was preferable in resolving conflicts. That is an open question, but I believe that the way in which events have unfolded demonstrates that it is an artificial debate. We must be both effective and just, because justice, if not effective, is just a pretty word. And effectiveness without justice winds up being ineffective. As His Holiness Pope Francis said from this rostrum last month (see A/70/PV.3), justice is a will that is effective, practical and constant, with concrete steps and immediate measures.
There are no lasting solutions without justice. In that regard, regimes and tyrants who continue to perpetrate massacres and repeatedly violate human rights cannot be part of the solution, because they are ultimately part of the problem. The victims of conflicts cannot live knowing that they have not been taken care of adequately by the international community.
From the time of its founding, the fundamental goal of the United Nations has been the promotion of peace and the prevention of conflicts. The founders soon realized, however, that peace and justice cannot be disassociated from education, opportunities, social rights and the rational and sustainable use of the environment. Andorra has accordingly committed itself to other fields such as education and sustainable development.
Our country has long experience in welcoming immigrants and in dealing with diversity. Proof of that can be seen in our educational system, which incorporates the French, Spanish and Andorran educational systems and has resulted in a trilingual society, prepared for a global world. On that account, our country has become meaningfully involved in the Global Education First initiative, promoted by the Secretary-General, which advocates universal primary education, quality teaching and the promotion of global citizenship. We must always bear in mind the values that are part of that initiative.
The need to tackle problems from a global perspective is more apparent than ever in environmental concerns. There are problems that we can attempt to solve unilaterally, and we might achieve an imperfect and short-term solution. Global warming is not one of those problems. Either there will be a global solution, or there will be no solution at all. That is why we cannot lose sight of the notion of global citizenship within a global village, which President Dilma Rousseff evoked in her opening statement in the Assembly (see A/70/PV.13). Small countries such as ours perhaps better understand the notion of a global village, for Andorra is both a country and a village. Who better than we can act on the slogan that says we must think globally and act locally?
As a small country, it is clear that Andorra needs its natural environment and the help of others to reverse the situation and resolve issues. In Andorra, the effects of global warming concern and affect us in a very specific way. The average temperature in the Pyrenees is rising at a rate of 0.2°C per decade, and precipitation
15-29816 3/45

A/70/PV.25 02/10/2015
has been annually decreasing by 2 litres per square metre. Experts’ calculations predict that by 2050, our water reserves will be reduced by 18 per cent. Those statistics are of particular concern to a country that lives on the tourism of snow and of mountains.
The major climate change agreements must be integrated into the national policies of every country. For some time Andorra has been working in that direction, and in recent years we have seen the improvement of all environmental indicators. But we also know that the reach of national policies is reduced, especially in a country like ours. We need global solutions that can be applied locally. For that reason, Andorra was one of the first countries to make its national contribution to the Conference of the Parties to the United Nations Framework Convention on Climate Change to be held in Paris in December. Andorra has committed to reducing its emissions of carbon dioxide and other greenhouse gases by 37 per cent by 2030. That metric places us within the global commitment to ensure that the increase in global average temperature remains below 2°C.
We endorse the statement made by President Hollande in urging countries that have not yet submitted their contribution to the Conference of the Parties to do so by December. At the Conference, we must provide the international community with the necessary tools to be able to confront the tremendous environmental challenges of the future and come away with a new paradigm for the energy and environmental policies of every country. At times, within the international community it seems as though there is little sensitivity to national problems and that national policies lack a global vision. As our fellow leader and President of the French Republic said, if in Paris we put off finding solutions, later will be too late. The citizens of the nations we represent are calling on us. We cannot allow failure to reach an effective and definitive agreement in Paris.
Seventy years ago, the world was coming out of a half-century marked by two world wars. It was a world of delicate balances. This is not the time for balances, but rather for firm commitments. It is time to forge more policies among nations and leave behind disunity in decision-making. For seven decades, the United Nations has been the guarantor of peace, human rights, justice and sustainable development. When it is time to take a determined decision, each country and each ruler knows that the international community and the world
are watching. As representatives of the international community, we must also be aware that the world is watching us and that our decisions will be judged by future generations. To those future generations we must leave a more just, prosperous, peaceful and sustainable world.
For 70 years, heads of State, prime ministers and ministers have stood and spoken at this rostrum. They have done so to talk about peace and promoting human rights and justice. There will come a day when we will no longer need to defend those values so vehemently, because we will have made them into a reality.
